Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment which was filed on 12/10/2021 has been entered.  Claims 1, 2-5, 7, and 8 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-8 are still pending in this application, with claims 1 and 7-8 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 12/10/2021.
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-6 are dependent on claim 1.
Claim 7, and
Claim 8.

Regarding claims 1, 7, and 8, the prior art of record either individually or in combination does not disclose or fairly suggest systems, and a non-transitory computer readable medium for processing emotion estimation with the claimed detailed limitations such as the use of “analyzing recorded produced speech to extract a predetermined characteristic value”, the use of “specifying, based on the extracted characteristic value, a vowel section in the recorded produced speech, wherein a vowel is produced in the vowel section”, and the use of “estimating, based on whether the characteristic value pattern in the specified vowel section corresponds to one of types of emotion, an emotion of a speaker, wherein the characteristic value pattern comprises the extracted characteristic value” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicant’s Remarks & Arguments filed on 12/10/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
01/28/2022